  

 

EXHIBIT 10.2

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT

GRANT AGREEMENT

 

 

                THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT
(the “Agreement”), effective as of the 30th day of July, 2014 (the “Grant
Date”), between Health Care REIT, Inc., a Delaware corporation (the
“Corporation”), and Thomas J. DeRosa (the “Participant”). 

 

WITNESSETH:

 

                WHEREAS, the Participant is an employee and executive officer of
the Corporation;

 

                WHEREAS, the Corporation adopted the Amended and Restated Health
Care REIT, Inc. 2005 Long-Term Incentive Plan (the “Plan”) in order to provide
non-employee directors and select officers and key employees with incentives to
achieve long-term corporate objectives; and

 

                WHEREAS, the Compensation Committee of the Corporation’s Board
of Directors has determined that the Participant shall be granted Performance
Based Restricted Stock Units with respect to shares of the Corporation’s common
stock, $1.00 par value per share (“Common Stock”), based upon satisfaction of
certain performance objectives established by the Compensation Committee and the
continued employment of the Participant, on the terms and conditions set forth
below.

 

                NOW, THEREFORE, in consideration of the past and future services
provided to the Corporation by the Participant and the various covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

                1.             Grant of Restricted Stock Units. 

 

                (a)  The Corporation hereby grants to the Participant a number
of Restricted Stock Units with respect to a total of 15,618 shares of Common
Stock subject to satisfaction of the vesting conditions and other terms set
forth in this Agreement.  The Participant shall not be required to make any
payment to the Corporation (other than his or her past and future services to
the Corporation) in exchange for such Restricted Stock Units or in exchange for
the issuance of shares of Common Stock upon settlement of any fully vested
Restricted Stock Units.  This Award has been granted pursuant to the Plan and is
subject to all the terms and provisions thereof which are incorporated by
reference into this Agreement. 

 

                (b)  Except as otherwise specifically provided in this
Agreement, the Participant shall have no rights as a stockholder of the
Corporation by virtue of any Restricted Stock Units granted under this Agreement
unless and until shares of Common Stock are issued to the Participant upon
settlement of the Restricted Stock Units. 

 

                2.             Performance Goals. 

 

                (a)           The Restricted Stock Units will provisionally vest
based upon the Participant’s achievement of the performance goals set forth
below in Section 2(b) during the one-year performance period that began on April
13, 2014 and ends on April 12, 2015 (the “Performance Period”).  

 

                (b)           As soon as practicable but in no event later than
the date sixty (60) days following the end of the Performance Period, the
Compensation Committee shall determine in its sole and absolute discretion the
number of Restricted Stock Units that will provisionally vest as follows:  

 

                                1)            Up to 50% of the Restricted Stock
Units (7,809) will become provisionally vested on the basis of the Participant’s
successful completion of the restructure of the Corporation’s management team as
described in further detail in Exhibit A-1 as determined by the Compensation
Committee.

 

                                2)            Up to 50% of the Restricted Stock
Units (7,809) will become provisionally vested on the basis of the Participant’s
successful implementation of the Corporation’s international strategy as
described in further detail in Exhibit A-2 as determined by the Compensation
Committee.

 

 

--------------------------------------------------------------------------------

  

 

                (c)           To the extent the Performance Goals are not
achieved, any unvested Restricted Stock Units will be automatically cancelled at
the time that the Compensation Committee determines the extent to which
Participant has achieved the Performance Goals, except as otherwise provided in
Section 6 of this Agreement. 

 

                3.             Vesting. 

 

                (a)           Subject to the satisfaction of the Performance
Goals and the terms and conditions of this Agreement, if and to the extent the
Performance Goals are achieved, any Restricted Stock Units that provisionally
vested shall fully vest in three installments as long as the Participant remains
continuously employed by the Corporation or a Subsidiary from the Grant Date
until the applicable vesting date, or at such earlier time as the Restricted
Stock Units may fully vest pursuant to Section 6 of this Agreement.  In the
absence of any accelerated vesting under Section 6, any Restricted Stock Units
that provisionally vested upon achievement of the Performance Goals shall fully
vest in accordance with the following schedule:

 

                                (1) one-third of the Restricted Stock Units
provisionally vested based upon achievement of the Performance Goals will fully
vest on the later of the date that the Compensation Committee certifies the
achievement of the Performance Goals or April 13, 2015;

 

                                (2)  one-third will fully vest on April 13,
2016; and

                 

                                (3)  one-third will fully vest on April 13,
2017.

 

                (b)           The Restricted Stock Units may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by the
Participant, and the shares of Common Stock potentially issuable to the
Participant pursuant to these Restricted Stock Units may not be sold,
transferred, assigned, pledged or otherwise encumbered by the Participant until
such shares are so issued.  Any attempt to dispose of the Restricted Stock Units
in a manner contrary to the restrictions set forth in this Agreement shall be
ineffective.

 

                4.             Deferred Settlement.

 

                                (a)           The settlement of any fully vested
Restricted Stock Units shall be automatically deferred until the date (i) the
Participant experiences a “separation from service” as defined under Treas. Reg.
§1.409A-1(h) promulgated under Section 409A of the Code (“Section 409A”), (ii)
an event described in Treas. Reg. §1.409A-3(i)(5) promulgated under Section
409A, including a change in the ownership or effective control of the
Corporation, or (iii) the Participant’s death (the “Payment Event”).  The
Corporation shall determine when the Participant has experienced a “separation
from service” for purposes of Section 409A of the Code.

    

                                (b)           Upon the Payment Event, (i) the
Corporation shall cause a number of shares of Common Stock equal to the number
of fully vested Restricted Stock Units to be issued to the Participant in book
entry form and registered in the name of the Participant, but not before the
Participant has made arrangements satisfactory to the Corporation for tax
withholding (as required by Section 5 below) and (ii) the Corporation shall
distribute to the Participant a cash payment equal to the fully vested dollar
amount then accumulated in his vested account, as described in Section 7. 
Evidence of ownership of such shares of Common Stock and any cash distribution
shall be delivered to the Participant (or to his or her designated nominee)
within sixty (60) days following the Payment Event.  Once shares of Common Stock
have been issued, the corresponding vested Restricted Stock Units shall be
considered cancelled and shall be of no further force or effect.

 

                                (c)           Notwithstanding the foregoing, if
the Participant is a “specified employee” within the meaning of section 409A of
the Code at the time of a Payment Event, if the Payment Event is a result of
such Participant’s “separation from service” (within the meaning of Section 409A
of the Code) as determined by the Corporation, other than due to such
Participant’s death, then any fully vested Restricted Stock Units will be
settled within 30 days following the date which is six (6) months and one (1)
day following the date of the Participant’s “separation from service.”

 

                                (d)           Prior to the settlement of any
fully vested Restricted Stock Units, such Restricted Stock Units will represent
an unfunded and unsecured obligation of the Corporation, payable only from the
general assets of the Corporation to the extent and under the terms set forth in
this Agreement. 

 

                5.             Tax Withholding. 

 

                The Corporation shall notify the Participant of the amount of
tax that must be withheld by the Corporation under all applicable federal, state
and local tax laws upon the vesting and payment of any deferred Restricted Stock
Units.  The Participant

 

--------------------------------------------------------------------------------

  

 

agrees to make arrangements with the Corporation to (a) remit the required
amount to the Corporation in cash, (b) deliver to the Corporation shares of
Common Stock currently held by the Participant (including shares issuable under
the vested Restricted Stock Units) with a value per share equal to the then
current fair market value of the Common Stock, (c) authorize the deduction of
the required amount from the Participant’s compensation, and/or (d) otherwise
provide for payment of the required amount in a manner satisfactory to the
Corporation that conveys a benefit to the Corporation. 

   

                6.             Termination of Employment. 

 

                                (a)           If the Participant’s employment
with the Corporation terminates, the provisions of this Section 6 shall govern
the treatment of this award exclusively, regardless of the provision of any
other agreement or arrangement to which the Participant is a party, or any
termination or severance policies of the Corporation then in effect, which shall
be superseded by this Agreement.   Notwithstanding the foregoing, the
Corporation intends that this Agreement not be in conflict with the terms of the
Participant’s Employment Agreement, and accordingly, to the extent the
Participant is required to deliver an effective release as a condition to
receiving severance benefits under the Participant’s Employment Agreement upon
certain termination events, the acceleration of vesting and any payments to be
received by the Participant hereunder as a result of such termination event
shall also be conditioned upon and subject to the Participant’s delivery of an
effective release.

 

                                (b)           Termination for Cause or Without
Good Reason.  If the Participant’s employment with the Corporation is
involuntarily terminated for “Cause” (as defined in the Participant’s Employment
Agreement) before all Restricted Stock Units are fully vested, or if the
Participant voluntarily terminates his employment with the Corporation without
Good Reason (as defined in the Participant’s Employment Agreement)(other than
after a Change in Corporate Control (as described in subsection (e) below)
occurring before all Restricted Stock Units are fully vested or as provided in
subsections (c) or (d) below), including any termination after the term of the
Participant’s Employment Agreement expires by reason of the Participant’s
election not to extend the term of the Employment Agreement, any Restricted
Stock Units that have not previously become fully vested and have not previously
been forfeited (and the corresponding Dividend Equivalent Rights) shall
immediately be forfeited. 

 

                                (c)           Termination of Employment for
Certain Events Prior to the End of the Performance Period.  

 

                                                (i)            If the
Participant’s employment is terminated involuntarily without Cause or the
Participant resigns for Good Reason both prior to the end of the Performance
Period and in connection with a Change in Corporate Control (as described in
further detail in Section 6 of the Participant’s Employment Agreement), the
Restricted Stock Units shall become fully vested based upon a determination of
actual level of achievement of the Performance Goals by the Compensation
Committee both (A) immediately prior to the occurrence of the Change in
Corporate Control and (B) at the time of such termination of employment,
whichever would result in the greater amount of vesting to the Participant.  If
the Participant’s employment is terminated involuntarily without Cause or for
Good Reason both prior to the end of the Performance Period and not in
connection with a Change in Corporate Control, the Restricted Stock Units shall
become vested based upon a determination of actual level of achievement of
Performance Goals by the Compensation Committee of the Board as of the end of
the quarter immediately preceding the Executive’s termination.  Settlement of
any fully vested Restricted Stock Units will be deferred or settled in
accordance with Section 4.    

  

                                                (ii)           If the
termination of the Participant’s employment occurs as a result of the
Participant’s death or after a finding of the Participant’s permanent and total
disability, the Participant shall fully vest in a pro-rated number of Restricted
Stock Units determined by multiplying the award by a fraction, the numerator of
which shall be the number of full and partial months in which the Participant
was employed by the Corporation in the Performance Period and the denominator of
which shall be twelve (12).  Settlement of any fully vested Restricted Stock
Units will be deferred or settled in accordance with Section 4.    

 

                                (d)           Termination of Employment for
Certain Events Following the End of the Performance Period. 

                 

                                                (i)            If the
Participant’s employment is terminated involuntarily without Cause or the
Participant resigns for Good Reason following the end of the Performance Period,
including an involuntary termination without Cause as a result of the
Corporation’s election not to extend the term of the Participant’s Employment
Agreement, or in the event of a Change in Corporate Control, full vesting of any
provisionally vested Restricted Stock Units then outstanding shall be
accelerated and settlement of such Restricted Stock Units shall be deferred or
settled in accordance with Section 4.  

 

                                                (ii)           If the
termination of the Participant’s employment occurs as a result of the
Participant’s death or after a finding of the Participant’s permanent and total
disability, full vesting of any provisionally vested Restricted Stock Units then
outstanding shall be accelerated and settlement of such Restricted Stock Units
shall be deferred or settled in accordance with Section 4. 

 

 

--------------------------------------------------------------------------------

  

 

                                (e)           For purposes of this Section 6, a
“Change in Corporate Control” shall have the meaning set forth in the
Participant’s Employment Agreement.  To the extent that there is a conflict
between the definition set forth in the Participant’s Employment Agreement and
the definition set forth in the Plan, the definition of “Change in Corporate
Control” set forth in the Participant’s Employment Agreement shall control. 
                   

 

                7.             Dividend Equivalent Rights. 

 

(a)           The Participant shall have an unvested and vested account for
purposes of this Section 7.  During such time as any of the Restricted Stock
Units remain outstanding and not yet fully vested, whenever the Corporation pays
dividends on the Common Stock, the Participant’s unvested account shall be
credited with an amount equal to the dividends that would have been payable with
respect to the underlying shares of Common Stock if such Restricted Stock Units
were outstanding shares of Common Stock on the dividend record date (“Dividend
Equivalent Rights”).  Whenever the Corporation pays dividends on the Common
Stock, the Participant’s vested account shall be credited with vested Dividend
Equivalent Rights for all outstanding and fully vested Restricted Stock Units. 

 

(b)           When any or all of the Restricted Stock Units with respect to
which the Participant has been granted Dividend Equivalent Rights fully vest,
the Participant shall become vested  in an amount equal to (i) the dollar amount
then accumulated in his or her unvested account, as described above, and not
previously forfeited, multiplied by (ii) a fraction, (A) the numerator of which
shall be the number of Restricted Stock Units that become fully vested on such
date and (B) the denominator of which shall be the sum of such number and the
total number of Restricted Stock Units that have not yet fully vested or been
forfeited.  Any vested amounts shall then be transferred to Participant’s vested
account.   

 

                                (c)           Upon termination or forfeiture of
all or any portion of the Restricted Stock Units, all rights and claims to the
corresponding Dividend Equivalent Rights will be terminated.

 

                                (d)           All amounts held in a
Participant’s vested account shall be distributed in cash at the same time that
the corresponding fully vested Restricted Stock Units are settled in accordance
with Section 4.  No distribution shall be made until the Participant has made
arrangements with the Corporation to withhold all applicable payroll taxes from
the distribution, or to satisfy the tax withholding obligations in some other
manner, as described in Section 5 above. 

 

                8.             Securities Laws. 

 

                                The Corporation may from time to time impose
such conditions on the vesting of the Restricted Stock Units, and/or the
issuance of shares of Common Stock upon settlement of the Restricted Stock
Units, as it deems reasonably necessary to ensure that any grant of Restricted
Stock Units and issuance of shares under this Agreement will satisfy the
applicable requirements of federal, state and foreign securities laws.  Such
conditions may include, without limitation, the partial or complete suspension
of the right to receive shares of Common Stock upon the settlement of the
Restricted Stock Units until the Common Stock has been registered under the
Securities Act of 1933, as amended.  In all events, if the issuance of any
shares of Common Stock is delayed by application of this Section 9, such
issuance shall occur on the earliest date on which it would not violate
applicable law.

 

                9.             Grant Not to Affect Employment.

 

                                Neither this Agreement nor the Restricted Stock
Units granted hereunder shall confer upon the Participant any right to continued
employment with the Corporation.  This Agreement shall not in any way modify or
restrict any rights the Corporation may have to terminate such employment under
the terms of the Participant’s Employment Agreement with the Corporation.

 

             10.          Adjustments to Restricted Stock Units.   

 

                                In the event of any change or changes in the
outstanding Common Stock by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or any similar
transaction, the number of Restricted Stock Units granted to the Participant
under this Agreement, as well as the number of related Dividend Equivalent
Rights, shall be adjusted by the Compensation Committee pursuant to Section 11.2
of the Plan in such manner as the Committee deems appropriate to prevent
substantial dilution or enlargement of the rights granted to the Participant.

 

                11.          Miscellaneous. 

 

                                (a)           This Agreement may be executed in
one or more counterparts, all of which taken together will constitute one and
the same instrument.

 

--------------------------------------------------------------------------------

  

 

 

                                (b)           The terms of this Agreement may
only be amended, modified or waived by a written agreement executed by both of
the parties hereto.

 

                (c)           The provisions of the Plan are hereby made a part
of this Agreement.  In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of this Agreement shall control.

 

                                (d)           All Restricted Stock Units granted
under this Agreement are intended to be compliant with Section 409A of the Code,
and shall be interpreted, construed and operated to reflect this intent. 
Notwithstanding the foregoing, this Agreement may be amended at any time by the
Corporation, without the consent of any party, to the extent that it is
necessary or desirable to satisfy any of the requirements under Section 409A of
the Code, but the Corporation shall not be under any obligation to make any such
amendment.  Nothing in this Agreement shall provide a basis for any person to
take action against the Corporation based on matters covered by Section 409A of
the Code, including the tax treatment of any amount paid or Restricted Stock
Units granted under this Agreement, and under no circumstances shall the
Corporation shall have any liability to the Participant or his or her estate or
any other party for any taxes, penalties or interest due on amounts paid or
payable under this Agreement, including taxes, penalties or interest imposed
under Section 409A.  

 

                                (e)           The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
State of Ohio, without giving effect to principles of conflicts of law;
provided, however, that matters of corporate law, including the issuance of
shares of Common Stock, shall be governed by the Delaware General Corporation
Law.

 

                IN WITNESS WHEREOF, the parties have executed this
Performance-Based Restricted Stock Unit Grant Agreement on the date and year
first above written.

 

HEALTH CARE REIT, INC.                                                         
PARTICIPANT:

 

 

By: /s/ Erin C. Ibele                                            
                                /s/ Thomas J. DeRosa        
                               

                Erin C.
Ibele                                                                         
Thomas J. DeRosa

 

 

                                                                               
 

 

 

--------------------------------------------------------------------------------